Case: 5:19-cv-02350-JRA Doc #:1 Filed: 10/09/19 1of7. PagelD#: 1

IN THE UNITED STATES DISTRICT COURT

FOR THE Nodhern DISTRICT OF Ohio
Easher\__ DIVISION | FILED

(Write the District and Division, if any, of
the court in which the complaint is filed.) OCT -39 2019

CLERK, U.S. DISTRICT COURT
Fn gih & Vana Unkes

 

NORTHERN DISTRICT OF OHIO
AKRON

Complaint for a Civil Case

cm? 219 CY 2350

(Waite ihe ul name of each plaintiff who is Jiling (to be filled in by the Clerk's Office)
this complaint. If the names of all the Plaintiffs
cannot fit ‘ the space above, please iid | see Tay Teal Yes ONo
attached” in the space and attach an additional h

page with the full list of names.)

 

 

check one)

age JUDGE ADAMS
Undead Sedes Drunk ok Trdenud Mee MAG. JUDGE BURKE

. AsSyamaks Retordcivon brenrcls (| (NP)

 

 

(Write the full name of each defendant who is
being sued. If the names of all the defendants
cannot fit in the space above, please write “see
attached” in the space and attach an additional
page with the full list of names.)

 

 
I.

re

Case: 5:19-cv-02350-JRA Doc #:1 Filed: 10/09/19 2 of 7. PagelD #: 2

The Parties to This Complaint
A. The Plaintiff(s)

Provide the information below for each plaintiff named in the complaint. Attach
additional pages if needed.

Name Sra heres Vatess
Street Address S\\ Dunner oy ux

 

 

 

. 4 City and County AW Sumi
“4 “Stite and Zip Code Yio UNA\
Telephone Number AN-F \"- Naay
E-mail Address Si fskesds\a anh, Car

 

B. The Defendant(s)

Provide the information below for each defendant named in the complaint,
whether the defendant is an individual, a government agency, an organization, or
a corporation. F or an individual defendant, include the person’s job or title (if
known). Attach additional pages if needed.

Defendant No. 1

Name , Wee |
Job or Title NeSupmicks Reramadnon brands (age, |

(if known)

Street Address
City and County _ Nexanao.
State and Zip Code Vitec.
Telephone Number v

E-mail Address —Dcovke dace @usgha » Apu

(if known)

 

 

 

 

 

Defendant No. 2

Name

Job or Title

(Gif known)
Street Address
City and County

 

 

 

 
Il.

Case: 5:19-cv-02350-JRA Doc #: 1 Filed: 10/09/19 3 0f 7. PagelD #: 3

State and Zip Code

 

Telephone Number

 

E-mail Address

 

(if known)

Defendant No. 3

Name

 

Job or Title

 

Gf known)
Street Address

 

City and County

 

State and Zip Code

 

Telephone Number

 

E-mail Address

 

(if known)

Defendant No. 4

Name

 

Job or Title

 

Gif known)
Street Address

 

City and County

 

State and Zip Code

 

Telephone Number

 

E-mail Address

 

(if known)

Basis for Jurisdiction

Federal courts are courts of limited jurisdiction (limited power). Generally, only two
types of cases can be heard in federal court: cases involving a federal question and cases
involving diversity of citizenship of the parties. Under 28 U.S.C. § 1331, a case arising
under the United States Constitution or federal laws or treaties is a federal question case.
Under 28 U.S.C. § 1332, a case in which a citizen of one State sues a citizen of another
State or nation and the amount at stake is more than $75,000 is a diversity of citizenship
case. In a diversity of citizenship case, no defendant may be a citizen of the same State
as any plaintiff.
Case: 5:19-cv-02350-JRA Doc #:1 Filed: 10/09/19 4 of 7. PagelD #: 4

What is the basis for federal court jurisdiction? (check all that apply)

[] Federal question M Diversity of citizenship
Fill out the paragraphs in this section that apply to this case.

A. If the Basis for Jurisdiction Is a Federal Question

List the specific federal statutes, federal treaties, and/or provisions of the United
States Constitution that are at issue in this case.

 

 

 

B. If the Basis for Jurisdiction Is Diversity of Citizenship
1. The Plaintiff(s) |

a. If the plaintiff is an individual
The plaintiff, (name) Sn wana Vom uslhas is a citizen of
the State of (name) Qo .

b. If the plaintiff is a corporation

 

The plaintiff, (name) , 1S incorporated
under the laws of the State of (name) ;
and has its principal place of business in the State of (name)

 

 

(f more than one plaintiff is named in the complaint, attach an additional
page providing the same information for each additional plaintiff.)

2. The Defendant(s)

 

 

a. If the defendant is an individual
The defendant, (name) (SeTO , is a citizen of
the State of (name) : ~\ ACA, Or is a citizen of

(foreign nation)

 
Ti.

Case: 5:19-cv-02350-JRA Doc #:1 Filed: 10/09/19 5o0f 7. PagelD#: 5

b. If the defendant is a corporation

The defendant, (name) , 1s
incorporated under the laws of the State of (name)

, and has its principal place of
business in the State of (name) . Oris
incorporated under the laws of (foreign nation)

, and has its principal place of

 

business in (name)

 

(If more than one defendant is named in the complaint, attach an
additional page providing the same information for each additional
defendant.)

3. The Amount in Controversy

The amount in controversy—the amount the plaintiff claims the defendant
owes or the amount at stake—is more than $75,000, not counting interest
and costs of court, because (explain):

“ x a

\ .
A. Wf. CONTA (On AA hyper, RRS “nin” Donianw ov

m
ATICAA VAL ) A O Sy [hf VANCnS fran Fi, Kev,

. . ri (fr) 3
Senrcr ond USPTO owes Drank erwd Unkes "50 otter usd,

Statement of Claim

Write a short and plain statement of the claim. Do not make legal arguments. State as
briefly as possible the facts showing that each plaintiff is entitled to the damages or other
relief sought. State how each defendant was involved and what each defendant did that
caused the plaintiff harm or violated the plaintiff's rights, including the dates and places
of that involvement or conduct. If more than one claim is asserted, number each claim
and write a short and plain statement of each claim in a separate paragraph. Attach
additional pages if needed.

     
 

=! r\

5 Seerek Sennce ut \ :
x Weld whan We phar sar y

  

 

1m n
LAURA Cae MUSE) Amu prone MINAS OF tra aula DNA - wl ASC AL
rt AS of ASS UNe acho! sh t Dich ol Katte, a lh SY Aesnn
IV.

Case: 5:19-cv-02350-JRA Doc #: 1 Filed: 10/09/19 6 of 7. PagelD #: 6

Relief

State briefly and precisely what damages or other relief the plaintiff asks the court to
order. Do not make legal arguments. Include any basis for claiming that the wrongs
alleged are continuing at the present time. Include the amounts of any actual damages
claimed for the acts alleged and the basis for these amounts. Include any punitive or
exemplary damages claimed, the amounts, and the reasons you claim you are entitled to
actual or punitive money damages.

As wel to Bank Yh. unto prateud unto
evap Calucbi 3 nt feleronnsof

i)

 

 

   

 

&

us 1 AWN
Con ba Shappeal uitn dhs Wiet6-ab-an- cyt S

Certification and Closing

 

Under Federal Rule of Civil Procedure 11, by signing below, I certify to the best of my
knowledge, information, and belief that this complaint: (1) is not being presented for an
improper purpose, such as to harass, cause unnecessary delay, or needlessly increase the
cost of litigation; (2) is supported by existing law or by a nonfrivolous argument for
extending, modifying, or reversing existing law; (3) the factual contentions have
evidentiary support or, if specifically so identified, will likely have evidentiary support
after a reasonable opportunity for further investigation or discovery; and (4) the
complaint otherwise complies with the requirements of Rule 11.

A. For Parties Without an Attorney

I agree to provide the Clerk’s Office with any changes to my address where case-
related papers may be served. I understand that my failure to keep a current
address on file with the Clerk’s Office may result in the dismissal of my case.

Date of signing:

Signature of Plaintiff
Printed Name of Plaintiff

 

B. For Attorneys

Date of signing: , 20
Case: 5:19-cv-02350-JRA Doc #:1 Filed: 10/09/19 7 of 7. PagelD #: 7

Signature of Attorney

 

Printed Name of Attorney

 

Bar Number

 

Name of Law Firm

 

Address

 

Telephone Number

 

E-mail Address

 
